DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 02/27/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ the plurality of first magnets are grouped in a desired area of the first cavity” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Para 3, and 4 recites “removeable” should read “removable”.
Para 5 as well as numerous other paragraphs of the disclosure recite “securedly” should read “securely”.
Para 8 recites “Also provide is” should read “Also provided is”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, and 11is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 20180194518)
Regarding claim 1, Li discloses, A tethering system comprising: a bottle (10c) defining an interior bottle chamber (See annotated fig. below)  for holding a liquid (Abstract, line 2-3), the bottle comprising an interior bottle wall (306c) and an outer bottle wall (301c) spaced from the interior bottle wall a predetermined distance to define a first cavity (See annotated fig. below; Para 52); a removable lid (20c) for sealing the interior bottle chamber (Para 15); at least one first magnet (40c; Para 14) coupled to and positioned in the first cavity of the bottle such that the first magnet is out of sight of a user of the system (Fig. 10) ; and at least one second magnet (201c) coupled to the lid (Para 15), wherein the lid is movable about and between a closed position (Para 16) , in which the interior bottle chamber is sealed by the lid, to an open position, in which the interior bottle chamber is not sealed by the lid and in which only a magnetic force between the first magnet and the second magnet securely, releasably holds the lid in the open position ( Para 16).

    PNG
    media_image1.png
    459
    507
    media_image1.png
    Greyscale

Regarding claim 5, Li discloses,  in the open position, the lid (20c)  is coupled to the outer bottle wall (Fig. 10).

Regarding claim 7, Li discloses, A tethering of a first item to a second item comprising: providing a bottle (10c) defining an interior bottle chamber (See annotated fig. for claim 1) for holding a liquid (Abstract, line 2-3), the bottle comprising an interior bottle wall (306c) and an outer bottle wall (301c) spaced from the interior bottle wall a predetermined distance to define a first cavity (See annotated fig. for claim 1; Para 52); providing a removable lid (20c) for sealing the interior bottle chamber (Para 15) ; coupling at least one first magnet (40c; Para 14) in the first cavity of the bottle such that the first magnet is out of sight of a user of the system (Fig. 10) ; coupling at least one second magnet (201c) to the lid (Para 15) ; positioning the lid in a closed position (Para 16) in which the interior bottle chamber of the bottle is sealed by the lid; and moving the lid from the closed position to an open position, in which the interior bottle chamber is not sealed by the lid and in which only a magnetic force between the first magnet and the second magnet securely, releasably holds the lid in the open position (Para 16).
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP 2112.02(I).
Since the broadest reasonable interpretation of "providing" an element is making that element available for use (see the definition of providing at http://dictionary.reference.com/browse/provide), this interpretation does not require machine implementation, does not result in the transformation of a particular article and essentially results in applicant's attempting to patent a general concept or abstract idea.  In view of the factors addressed above, and in view of the fact that no factors seem to weigh in favor of patent eligibility, it is the examiner's position that the claimed invention is not eligible for patent protection.  See Bilski v. Kappos, 561 U.S.__(2010).

Regarding claim 11, Li discloses,  in the open position, the lid (20c)  is coupled to the outer bottle wall (Fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180194518) in view of CHOU (US 8556527).
Regarding claim 2 and 8 Li discloses magnet in first cavity but does not explicitly discloses at least one first magnet comprises a plurality of first magnets positioned in the first cavity of the bottle.
CHOU is relevant to this issue and discloses a case wherein at least one first magnet comprises a plurality of first magnets (44) positioned in the first cavity (30) of a case.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Li to incorporate  at least one first magnet comprises a plurality of first magnets positioned in the first cavity as taught by CHOU for the purpose of allowing the user to place the lid at a desired place.

Regarding claim 3 and 9 Li-CHOU discloses the plurality of first magnets are spaced around the first cavity of the bottle a predetermined distance (CHOU, Fig. 2)

Regarding claim 4 and 10, Li-CHOU discloses the plurality of first magnets are grouped (CHOU, Magnet 44 are grouped to be in the same plane in the Z axis) in a desired area of the first cavity (Fig. 2).

Claim 6, and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1, and 7 respectively in view of Marcus (US 8579133).

Regarding claim 6, and 12 Li does not explicitly disclose a cover. 
Marcus is in the field of endeavor and discloses a cover for a container/bottle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Li to incorporate a cover as taught by Marcus for protecting the bottle. 
With regards to the limitation “wherein the first magnet and the second magnet are sized and shaped so that the first magnet attracts the second magnet through the cover.” It is reasonably expected that the first magnet and the second magnet are sized and shaped so that the first magnet attracts the second magnet through the cover.
Claim 2, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180194518).
Regarding claim 2, and 8 Li discloses the claimed invention except for at least one first magnet comprising a plurality of first magnets positioned in the first cavity of the bottle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one first magnet comprising a plurality of first magnets positioned in the first cavity of the bottle in order to allow the user to place the lid at different desired place of the bottle , since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI). Please note that in the instant application, Para 31 disclosing the number of magnets;  applicant has not disclosed any criticality for the claimed limitations.
As a result of the duplication, the modified container would have plurality of magnets (40c) in order to allow the user to place the lid at desired places.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitto (US 20120199548) discloses a magnet that attaches the lid to the body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/               Examiner, Art Unit 3736                                        



/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736